Citation Nr: 1604708	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-39 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent from July 1, 2008 for residuals of a left cortical stroke and middle cerebral artery stenosis with residual right-sided facial weakness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.
This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Original jurisdiction in this case is currently with the RO in Baltimore, Maryland.

Per the Veteran's request, VA scheduled the Veteran for a personal hearing before a Veterans Law Judge in Washington, DC on April 6, 2015.  Prior to that date, the Veteran submitted a statement to VA on March 16, 2015 indicating that he wished to cancel this hearing.  He has not asked to reschedule.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board remanded the Veteran's appeal in a June 2015 decision for additional evidentiary development.  Such was achieved, and the appeal has been returned to the Board for further appellate review.

On September 12, 2013, VA received the Veteran's completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  On the form, the Veteran asserted that the service-connected disability that prevents him from securing or following any substantially gainful occupation was arteriosclerotic heart disease, currently rated 60 percent disabling.  To date, it does not appear that the agency of original jurisdiction (AOJ) has addressed this issue since VA received the Veteran's application.  As such, the issue is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  


REMAND

In its March 2009 rating decision, the RO awarded the Veteran service connection for a left cortical stroke and middle cerebral artery stenosis with residual right-sided facial weakness.  The RO awarded a 100 percent disability rating from December 18, 2007, and a 10 percent disability rating from July 1, 2008 as per the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8008.  Because the 100 percent rating is the highest rating assignable, the key question at issue is whether a rating greater than 10 percent may be assigned for the period from July 1, 2008 to the present day.

The RO awarded a 10 percent rating based on medical evidence demonstrating incomplete, moderate, paralysis of the seventh (facial) cranial nerve.  See the RO's March 2009 rating decision, at 3; see also the February 2009 VA examiner's report, at 2 (identifying slight facial weakness on the right side).  

In its June 2015 decision, the Board remanded the Veteran's appeal so that a more current evaluation of the Veteran's stroke residuals could be administered.  In particular, in light of the fact that the Veteran's initial 10 percent rating effective July 1, 2008 was based on the fact that the Veteran experienced impairment of the seventh (facial) cranial nerve, the Board specifically requested in its remand instructions that the examiner conducting an updated assessment note if there is any incomplete or complete paralysis of a facial nerve, and if so, the severity thereof.   See the June 2015 Board decision, at 3.  While VA did administer a Central Nervous System and Neuromuscular Diseases examination in August 2015, this examination report specifically excluded from its template any questions or assessments of Cranial Nerve Disorders, and the examiner supplemented the report with little to no information pertaining specifically to the cranial nerves.  See the August 2015 VA examiner's report, at 1.  Importantly, the examiner did identify the presence of "minimal left lower facial weakness" as opposed to right facial weakness, which served as the basis for the assignment of a 10 percent rating.  See id., at 5.

The August 2015 assessment of the Veteran's facial nerve is at best incomplete, and open medical questions remain as to whether right facial weakness still exists, and if so, at what severity.  As noted in the action paragraphs below, additional medical clarification is also requested with respect to whether ptosis, cognitive disorder, and insomnia (identified by medical professionals during the period under review) are also residuals of the Veteran's cortical stroke and middle cerebral artery stenosis.   Remand is therefore required so that more thorough assessments may be performed.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA 
examination or examinations to ascertain the nature and severity of any and all residuals of his left cortical stroke and middle cerebral artery stenosis with residual right-sided facial weakness.  This examination should include a thorough assessment of any residual impairment of each cranial nerve, to include the seventh (facial) cranial nerve.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  In addition, the examiner is asked to respond to each of the following:

a.) Clarify whether the Veteran has both right and left-sided facial weakness resulting from impairment of the seventh cranial (facial) nerve.  Please indicate whether complete or incomplete paralysis of the seventh cranial nerve exists, and if so, at what level of severity.  

b.) The Veteran underwent surgery for acquired bilateral ptosis in April 2010.  One of the Veteran's treating physicians, Dr. C.G., indicated in a January 6, 2010 private treatment report that the Veteran's ptosis was most likely "senile," or age-related.  However, Dr. C.G. did not discuss how he came to that conclusion.  Dorland's Medical Dictionary defines ptosis as "drooping of the upper eyelid from paralysis of the third nerve or from sympathetic innervation."  Dorland's Illustrated Medical Dictionary 1574 (31st ed. 2007).  Upon review of the Veteran's medical records from 2009 and 2010 pertaining to treatment for ptosis, is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral acquired ptosis is a residual of his cortical stroke and middle cerebral artery stenosis?

c.) Does the Veteran have any mental health impairment or disability that is at least as likely as not a residual of his cortical stroke and middle cerebral artery stenosis?  Please comment upon both (1) an October 18, 2012 VA Mental Health Consult report, diagnosing the Veteran with Axis I Cognitive disorder, and indicating that the Veteran's cognitive decline was most likely related to his underlying diabetes, history of strokes, and past history of heavy alcohol use; and (2) the August 2015 VA examiner's report, indicating "no" when asked whether the Veteran has depression, cognitive impairment or dementia, or any other mental health conditions attributable to a CNS disease and/or its treatment.  See the August 2015 VA examiner's report, at 6.

d.) The August 2015 VA examiner identified that the Veteran suffers from insomnia, but it is unclear from its identification under the "Conditions, signs and symptoms" heading on the examination report whether insomnia should be considered a residual of the Veteran's cortical stroke and middle cerebral artery stenosis, as opposed to any other mental or physical disability.  See the August 2015 VA examiner's report, at 2.  Is it at least as likely as not that the Veteran's insomnia is a residual of the Veteran's cortical stroke and middle cerebral artery stenosis?
The clinician should provide supporting rationale for all opinions expressed.

2. Then, readjudicate the Veteran's appeal.  If the benefit is denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




